DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a Final Office action in response to communications received on 11/05/2020. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 12/01/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9614858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Claims 1-26 have been cancelled.
Claims 27-46 have been newly filed.
Applicant’s arguments with respect to newly filed claims 27-46 have been considered but are moot in view of the new ground of rejection presented in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 29 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 28 recites: “wherein a user name and a password are authenticated by a software application executing on the first user device based on security rules stored on the remote computer and operable to authorize transfer of files to and from the remote computer”. The examiner has not found support for this limitation in the specification of the instant application. Paragraph [0090]-[0100] of the pg-pub specification recite: [0099]: Upon receipt of the email, the user of PC (5.8) selects the link provided in email (5.5.1) establishing authentication request message (5.8.1) with remote computing device (5.5). The authentication request (5.8.1) contains a unique PC (5.8) serial number and a unique User ID and Password that are passed from the PC (5.8) to the remote computing device (5.5) using message (5.8.1). [0100]: If the User Id and Password are determined to be valid for PC (5.8), data is transferred from remote storage device (5.4) onto PC (5.8) using message (5.4.1). [0104]-[0105], [0109]-[0110] similarly state that the remote computing device authenticates the User Id and Password. The specification does not describe or explain that a user name and a password are authenticated by a software application executing on the first user device based on security rules stored on the remote computer. 
Claim 29 depends on claim 28 and inherits all its limitations. Therefore, claim 29 is also being rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 36 recites similar limitations as claim 28. Therefore, claim 36 is also being rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 43 recites similar limitations as claim 28. Therefore, claim 43 is also being rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over prior arts of record US 20040187012 to Kohiyama et al (hereinafter Kohiyama), US 20060242697 to Masataka Takemura (hereinafter Takemura) and US 8180735 to Ansari et al (hereinafter Ansari).
As per claim 27, Kohiyama teaches:
A computer-implemented method for remote data access using a user device, comprising: 
receiving, by a remote computer, from a first user device a first authentication request comprising a first user device unique identifier and a first software unique identifier, the first user device unique identifier comprising a first device serial number and the first software unique identifier comprising a first software license key, the first software license key associated with a first software stored on the first user device (Kohiyama: [0159]-[0160]: STEP 151 transmits a communication to the backup center BUC 40 and inquires whether the set of irreversibly encrypted user-ID 17 and device ID 11, of FIG. 1, already exist in the storage of the backup center BUC 40 for an account); 
determining, by the remote computer, whether the first user device is authorized for use with the remote computer by determining a first valid combination of the first user device unique identifier and the first software unique identifier (Kohiyama: [0081] The backup center 40 has a database or other storage that contains a plurality of separate account records, or more simply accounts, 41, 42, 43, etc. [0161]-[0164] STEP 153 is reached when the decision of STEP 152 is that the backup center database indexing set of encoded user ID 17 and device ID 11 transmitted to the backup center 40 is matched to an existing account, one of accounts 41, 42, 43, etc. of FIG. 1. Also, [0236]-[0239]), the remote computer comprising a plurality of security settings, wherein one or more security settings is used to associate the user device with the first software using a unique combination of the first user device unique identifier and the first software unique identifier (Kohiyama: [0081] The backup center 40 has a database or other storage that contains a plurality of separate account records, or more simply accounts, 41, 42, 43, etc. Normally, the accounts 41, 42, 43, etc. correspond respectively to a plurality of customers of the vicarious execution system, or more broadly customers of a backup or primary storage facility. Each account record has exemplary fields of user ID 17, device ID 11, coded information 14, and control information (411, 421, 431, etc.) as needed); 
upon determining that the first user device is authorized, transmitting, by the remote computer, to the first user device a first validation message associated with the first user device (Kohiyama: [0181] STEP 162 determines if the device ID 11 and generated user ID 17 match a pair of corresponding information for a single account 41, 42, 43, etc., which decision is based upon a response from the backup center BUC 40. [0183] STEP 164 is reached when there is a match in step 162. [0161] STEP 152 is a decisional STEP…processing is transferred to STEP 153, if there is a match. [0164] STEP 153 is reached when the decision of STEP 152 is that the backup center database indexing set of encoded user ID 17 and device ID 11 transmitted to the backup center 40 is matched to an existing account, one of accounts 41, 42, 43, etc. of FIG. 1); 
receiving, by the remote computer, from the first user device a file transferred from the first user device to the remote computer (Kohiyama: [0165] STEP 154 transmits the encrypted information 14 to the backup center BUC 40. [0169] STEP 157 is reached when there is confirmation by the backup center BUC 40 of receipt and proper storage of the encrypted information 14 for the correct account); 
receiving, by the remote computer from a second user device a second authentication request comprising a second user device unique identifier and a second software unique identifier, the second user device unique identifier comprising a second device serial number and the second software unique identifier comprising a second software license key, the second software license key associated with a second software stored on the second user device (Kohiyama: [0082]: Between the secure device 10 and the backup center 40 the sole confirmation of user identity or authentication is the pair of irreversibly encrypted unique user ID 17 and unique user secure device ID 11. Also, [0124]-[0125], [0132]. [0159]-[0160]: STEP 151 transmits a communication to the backup center BUC 40 and inquires whether the set of irreversibly encrypted user-ID 17 and device ID 11, of FIG. 1, already exist in the storage of the backup center BUC 40 for an account); 
determining, by the remote computer, whether the second user device is authorized for use with the remote computer by determining a second valid combination of the second user device unique identifier and the second software unique identifier (Kohiyama: [0082]: Between the secure device 10 and the backup center 40 the sole confirmation of user identity or authentication is the pair of irreversibly encrypted unique user ID 17 and unique user secure device ID 11. [0181] STEP 162 determines if the device ID 11 and generated user ID 17 match a pair of corresponding information for a single account 41, 42, 43, etc., which decision is based upon a response from the backup center BUC 40. [0183] STEP 164 is reached when there is a match in step 162. [0161] STEP 152 is a decisional STEP…processing is transferred to STEP 153, if there is a match. [0164] STEP 153 is reached when the decision of STEP 152 is that the backup center database indexing set of encoded user ID 17 and device ID 11 transmitted to the backup center 40 is matched to an existing account, one of accounts 41, 42, 43, etc. of FIG. 1); 
upon determining that the second user device is authorized, transmitting, by the remote computer, to the second user device a second validation message associated with the second user device (Kohiyama: [0181] STEP 162 determines if the device ID 11 and generated user ID 17 match a pair of corresponding information for a single account 41, 42, 43, etc., which decision is based upon a response from the backup center BUC 40. [0183] STEP 164 is reached when there is a match in step 162. [0161] STEP 152 is a decisional STEP…processing is transferred to STEP 153, if there is a match. [0164] STEP 153 is reached when the decision of STEP 152 is that the backup center database indexing set of encoded user ID 17 and device ID 11 transmitted to the backup center 40 is matched to an existing account, one of accounts 41, 42, 43, etc. of FIG. 1); 
transferring, by the remote computer, to the second user device the file transferred from the first user device to the remote computer (Kohiyama: [0128] STEP 332, as seen in FIG. 6B, with respect to the third communication, downloads the coded/encrypted information 14 from the backup center BUC 40 to the secure device 10, in accordance with a command from the secure device 10 to the backup center 40 commanding such a download. Also, [0043], [0136]); 
Kohiyama teaches verifying a combination of user ID and device ID but does not teach: receiving, by a remote computer, from a first user device a first authentication request comprising a first user device unique identifier and a first software unique identifier, the first software unique identifier comprising a first software license key, the first software license key associated with a first software stored on the first user device; determining a first valid combination of the first user device unique identifier and the first software unique identifier; wherein one or more security settings is used to associate the user device with the first software using a unique combination of the first user device unique identifier and the first software unique identifier; storing, by the remote computer, a meta-data log with a first corresponding record of details of the file transferred from the first user device, wherein the details comprise at least a name of the file transferred from the first user device to the remote computer; receiving, by the remote computer from a second user device a second authentication request comprising a second user device unique identifier and a second software unique identifier, the second software unique identifier comprising a second software license key, the second software license key associated with a second software stored on the second user device; determining a second valid combination of the second user device unique identifier and the second software unique identifier; and storing, by the remote computer, in the meta-data log a second corresponding record of the details of the file, which was transmitted from the remote computer to the second user device. However, Takemura teaches:
receiving, by a remote computer, from a first user device a first authentication request comprising a first user device unique identifier and a first software unique identifier, the first software unique identifier comprising a first software license key, the first software license key associated with a first software stored on the first user device (Takemura: [0006]: Another example is a device having an authentication server that activates a software application according to a specific license code sent from a terminal through the Internet. [0007]: when the authentication is executed by using an authentication server that is connected through the Internet, the license code of the software application and the serial number of the device in which the software application is installed are both verified in the authentication. It is inherent that the serial number of the device is also transmitted to the authentication server); 
determining a first valid combination of the first user device unique identifier and the first software unique identifier; wherein one or more security settings is used to associate the user device with the first software using a unique combination of the first user device unique identifier and the first software unique identifier (Takemura: [0008]: when the authentication is executed by using an authentication server that is connected through the Internet, the license code of the software application and the serial number of the device in which the software application is installed are both verified in the authentication. It was well known to one of ordinary skill in the art at the time of the invention that license code of the software application and the serial number of the device have to be stored in order to be authenticated by the authentication server); 
receiving, by the remote computer from a second user device a second authentication request comprising a second user device unique identifier and a second software unique identifier, the second software unique identifier comprising a second software license key, the second software license key associated with a second software stored on the second user device (Takemura: [0006]: Another example is a device having an authentication server that activates a software application according to a specific license code sent from a terminal through the Internet. [0007]: when the authentication is executed by using an authentication server that is connected through the Internet, the license code of the software application and the serial number of the device in which the software application is installed are both verified in the authentication. It is inherent that the serial number of the device is also transmitted to the authentication server); 
determining a second valid combination of the second user device unique identifier and the second software unique identifier Takemura: [0008]: when the authentication is executed by using an authentication server that is connected through the Internet, the license code of the software application and the serial number of the device in which the software application is installed are both verified in the authentication); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teachings of Takemura in the invention of Kohiyama to include the above limitations. The motivation to do so would be to effectively eliminate the illegal installation of a software application in another device (Takemura: [0008]).
And, Ansari teaches:
storing, by the remote computer, a meta-data log with a first corresponding record of details of the file transferred from the first user device, wherein the details comprise at least a name of the file transferred from the first user device to the remote computer (Ansari: column 35, lines 10-15 and 32-64: The file database has a file information table that contains metadata information of files that are backed up. The backup file detail stores backup history details. These include which files are backed up at what time with which file name in the data center at the backup service provider 96);
storing, by the remote computer, in the meta-data log a second corresponding record of the details of the file, which was transmitted from the remote computer to the second user device (Ansari: column 35, line 65-column 36, line 10: A restore file detail table contains a history log of restores. When a file restore is executed, a new restore file detail is created to record its execution information. Some of the attributes in the table include file id, restore time, file size, backup exec id, status and error code).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teachings of Ansari in the invention of Kohiyama in view of Takemura to include the above limitations. The motivation to do so would be to provide managed offsite storage from endpoint devices in a secure and indestructible manner (Ansari: column 5, lines 32-35).

As per claim 28, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 27, wherein a user name and a password are authenticated by a software application executing on the first user device based on security rules stored on the remote computer and operable to authorize transfer of files to and from the remote computer (Kohiyama: [0040]: The authentication information may be entered on the user's secure device or other device and include a user authentication code, for example a PIN, and in a wide sense includes a character string and other possible code expressions that may be aggregated and not limited to merely numerical entries. The authentication information may be divided into plural parts, for example a user name and a password. [0041] The agent stores the user's personal information. This storage is preferably in encrypted form, with an encryption key. Unique user identification (user identifier) is generated by irreversible conversion from the encryption key in a secure device of the user. [0074]: according to the preferred exemplary embodiment, the authentication code provided by the user is a set of plural information, including for example, a user name and a user password (PIN), which together comprises a user PIN 15. [006]: In FIG. 1, the user ID generator 16 generates user ID 17 by irreversible encryption or conversion from the user PIN 15. [0082]: Between the user 30 and the secure device 10, the sole confirmation of user identity or authentication is the unique user PIN 15. Between the secure device 10 and the backup center 40 the sole confirmation of user identity or authentication is the pair of irreversibly encrypted unique user ID 17 and unique user secure device ID 11. [0181] STEP 162 determines if the device ID 11 and generated user ID 17 match a pair of corresponding information for a single account 41, 42, 43, etc., which decision is based upon a response from the backup center BUC 40).

As per claim 29, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 28, wherein the user name is a first user name, wherein the password is a first password, wherein the software application is a first software application, and wherein a second user name and a second password are authenticated by a second software application executing on the second user device based on the security rules stored on the remote computer and operable to authorize transfer of files to and from the remote computer (Kohiyama: [0040]: The authentication information may be entered on the user's secure device or other device and include a user authentication code, for example a PIN, and in a wide sense includes a character string and other possible code expressions that may be aggregated and not limited to merely numerical entries. The authentication information may be divided into plural parts, for example a user name and a password. [0041] The agent stores the user's personal information. This storage is preferably in encrypted form, with an encryption key. Unique user identification (user identifier) is generated by irreversible conversion from the encryption key in a secure device of the user. [0074]: according to the preferred exemplary embodiment, the authentication code provided by the user is a set of plural information, including for example, a user name and a user password (PIN), which together comprises a user PIN 15. [006]: In FIG. 1, the user ID generator 16 generates user ID 17 by irreversible encryption or conversion from the user PIN 15. [0082]: Between the user 30 and the secure device 10, the sole confirmation of user identity or authentication is the unique user PIN 15. Between the secure device 10 and the backup center 40 the sole confirmation of user identity or authentication is the pair of irreversibly encrypted unique user ID 17 and unique user secure device ID 11. [0181] STEP 162 determines if the device ID 11 and generated user ID 17 match a pair of corresponding information for a single account 41, 42, 43, etc., which decision is based upon a response from the backup center BUC 40).

As per claim 30, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 27, wherein the details further comprise at least one of: a file type, a date created, a date transferred, and a volume (Ansari: column 35, lines 53-63: The backup file detail stores backup history details. Some of the attributes in the table include file id, backup exec id, folder id, file size, home storage file create time, home storage file modify time, PC file create time, PC file modify time, backup time, network file name, status, and error code).

As per claim 31, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 27, wherein the first user device comprises a processor, an operating system, a non-volatile flash memory, and a wireless antenna for communicating with the remote computer (Kohiyama: Fig. 1 and [0071]-[0073]).

As per claim 32, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 27, wherein the second user device comprises a processor, an operating system, a non-volatile flash memory, and a wireless antenna for communicating with the remote computer (Kohiyama: Fig. 1 and [0071]-[0073]).

As per claim 33, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 27, wherein the first user device receives authorization to upload or download files from the remote computer based on remote security rules (Kohiyama: [0160] STEP 151 transmits a communication to the backup center BUC 40 and inquires whether the set of irreversibly encrypted user-ID 17 and device ID 11, of FIG. 1, already exist in the storage of the backup center BUC 40 for an account. [0161] STEP 152 is a decisional STEP, where the processing is transferred to STEP 156 if there is no match between the user ID 17 and the device ID 11 with an already registered set of one of the accounts 41, 42, 43 etc of FIG. 1, and processing is transferred to STEP 153, if there is a match. [0162] STEP 156 reports an error to the user 30 when the account identified by the user ID 17 and the device ID 11 does not exist. [0164] STEP 153 is reached when the decision of STEP 152 is that the backup center database indexing set of encoded user ID 17 and device ID 11 transmitted to the backup center 40 is matched to an existing account, one of accounts 41, 42, 43, etc of FIG. 1. STEP 153 uses the user PIN 15 as an encryption key for encrypting, i.e. coding, the personal information 12 to obtain the encrypted information 14. [0165] STEP 154 transmits the encrypted information 14 to the backup center BUC 40, i.e., the user receives authorization to upload based on the user’s authentication information matching an existing account at the backup center or receives an error when the authentication information does not match an existing account at the backup center (remote security rules)).

As per claim 34, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 27, wherein the second user device receives authorization to upload or download files from the remote computer based on remote security rules (Kohiyama: [0124]-[0125]: STEP 331 provides an inquiry to the backup center 40, to inquire of the backup center 40 whether or not there already exists a user ID 17 corresponding to the user ID 17 generated by STEP 2023. [0126] STEP 133 determines, according to the response from the backup center in answering the inquiry of step 331, whether there is a match between the user ID 17 generated in STEP 2023 and sent to the backup center 40 in STEP 331 with a user ID 17 already existing in an account stored at the backup center 40. When there is no match, processing proceeds to STEP 134, and when there is a match, processing proceeds to STEP 332. [0128] STEP 332, as seen in FIG. 6B, with respect to the third communication, downloads the coded/encrypted information 14 from the backup center BUC 40 to the secure device 10, in accordance with a command from the secure device 10 to the backup center 40 commanding such a download, i.e., the user receives authorization to download based on the user’s authentication information matching an existing account at the backup center (remote security rules)).

As per claim 35, Kohiyama teaches:
A computer-implemented method for remote data access using a user device, comprising: 
receiving, by a remote computer, from a user device an authentication request comprising a user device unique identifier and a software unique identifier, the user device unique identifier comprising a device serial number and the software unique identifier comprising a software license key, the software license key associated with a software stored on the user device (Kohiyama: [0159]-[0160]: STEP 151 transmits a communication to the backup center BUC 40 and inquires whether the set of irreversibly encrypted user-ID 17 and device ID 11, of FIG. 1, already exist in the storage of the backup center BUC 40 for an account); 
determining, by the remote computer, whether the software license key is authorized for use with the user device by determining a valid combination of the user device unique identifier and the software unique identifier (Kohiyama: [0081] The backup center 40 has a database or other storage that contains a plurality of separate account records, or more simply accounts, 41, 42, 43, etc. [0161]-[0164] STEP 153 is reached when the decision of STEP 152 is that the backup center database indexing set of encoded user ID 17 and device ID 11 transmitted to the backup center 40 is matched to an existing account, one of accounts 41, 42, 43, etc. of FIG. 1. Also, [0236]-[0239]), the remote computer comprising one or more security settings to associate the user device with the software by associating the user device unique identifier with the software unique identifier (Kohiyama: [0081] The backup center 40 has a database or other storage that contains a plurality of separate account records, or more simply accounts, 41, 42, 43, etc. Normally, the accounts 41, 42, 43, etc. correspond respectively to a plurality of customers of the vicarious execution system, or more broadly customers of a backup or primary storage facility. Each account record has exemplary fields of user ID 17, device ID 11, coded information 14, and control information (411, 421, 431, etc.) as needed); 
upon determining that the software license key is authorized for use with the user device, transmitting, by the remote computer, to the user device a validation message associated with the user device (Kohiyama: [0181] STEP 162 determines if the device ID 11 and generated user ID 17 match a pair of corresponding information for a single account 41, 42, 43, etc., which decision is based upon a response from the backup center BUC 40. [0183] STEP 164 is reached when there is a match in step 162. [0161] STEP 152 is a decisional STEP…processing is transferred to STEP 153, if there is a match. [0164] STEP 153 is reached when the decision of STEP 152 is that the backup center database indexing set of encoded user ID 17 and device ID 11 transmitted to the backup center 40 is matched to an existing account, one of accounts 41, 42, 43, etc. of FIG. 1); 
receiving, by the remote computer, from the user device a file transferred from the user device (Kohiyama: [0165] STEP 154 transmits the encrypted information 14 to the backup center BUC 40. [0169] STEP 157 is reached when there is confirmation by the backup center BUC 40 of receipt and proper storage of the encrypted information 14 for the correct account); 
Kohiyama teaches verifying a combination of user ID and device ID but does not teach: receiving, by a remote computer, from a user device an authentication request comprising a user device unique identifier and a software unique identifier, the software unique identifier comprising a software license key, the software license key associated with a software stored on the user device; determining, by the remote computer, whether the software license key is authorized for use with the user device by determining a valid combination of the user device unique identifier and the software unique identifier, the remote computer comprising one or more security settings to associate the user device with the software by associating the user device unique identifier with the software unique identifier; and storing, by the remote computer, a meta-data log with details of the file transferred from the user device, wherein the details comprise at least a name of the file transferred from the user device. However, Takemura teaches:
receiving, by a remote computer, from a user device an authentication request comprising a user device unique identifier and a software unique identifier, the software unique identifier comprising a software license key, the software license key associated with a software stored on the user device (Takemura: [0006]: Another example is a device having an authentication server that activates a software application according to a specific license code sent from a terminal through the Internet. [0007]: when the authentication is executed by using an authentication server that is connected through the Internet, the license code of the software application and the serial number of the device in which the software application is installed are both verified in the authentication. It is inherent that the serial number of the device is also transmitted to the authentication server); 
determining, by the remote computer, whether the software license key is authorized for use with the user device by determining a valid combination of the user device unique identifier and the software unique identifier, the remote computer comprising one or more security settings to associate the user device with the software by associating the user device unique identifier with the software unique identifier (Takemura: [0008]: when the authentication is executed by using an authentication server that is connected through the Internet, the license code of the software application and the serial number of the device in which the software application is installed are both verified in the authentication; therefore, it is possible to effectively eliminate the illegal installation of a software application in another device (determining, by the server, whether the software license key is authorized for use with the user device). It was well known to one of ordinary skill in the art at the time of the invention that license code of the software application and the serial number of the device have to be stored in order to be authenticated by the authentication server);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teachings of Takemura in the invention of Kohiyama to include the above limitations. The motivation to do so would be to effectively eliminate the illegal installation of a software application in another device (Takemura: [0008]).
And, Ansari teaches: 
storing, by the remote computer, a meta-data log with details of the file transferred from the user device, wherein the details comprise at least a name of the file transferred from the user device (Ansari: column 35, lines 10-15 and 32-64: The file database has a file information table that contains metadata information of files that are backed up. The backup file detail stores backup history details. These include which files are backed up at what time with which file name in the data center at the backup service provider 96).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teachings of Ansari in the invention of Kohiyama in view of Takemura to include the above limitations. The motivation to do so would be to provide managed offsite storage from endpoint devices in a secure and indestructible manner (Ansari: column 5, lines 32-35).

As per claim 36, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 35, wherein a user name and a password are authenticated by a software application executing on the user device based on security rules stored on the remote computer and operable to authorize transfer of files to and from the remote computer (Kohiyama: [0040]: The authentication information may be entered on the user's secure device or other device and include a user authentication code, for example a PIN, and in a wide sense includes a character string and other possible code expressions that may be aggregated and not limited to merely numerical entries. The authentication information may be divided into plural parts, for example a user name and a password. [0041] The agent stores the user's personal information. This storage is preferably in encrypted form, with an encryption key. Unique user identification (user identifier) is generated by irreversible conversion from the encryption key in a secure device of the user. [0074]: according to the preferred exemplary embodiment, the authentication code provided by the user is a set of plural information, including for example, a user name and a user password (PIN), which together comprises a user PIN 15. [006]: In FIG. 1, the user ID generator 16 generates user ID 17 by irreversible encryption or conversion from the user PIN 15. [0082]: Between the user 30 and the secure device 10, the sole confirmation of user identity or authentication is the unique user PIN 15. Between the secure device 10 and the backup center 40 the sole confirmation of user identity or authentication is the pair of irreversibly encrypted unique user ID 17 and unique user secure device ID 11. [0181] STEP 162 determines if the device ID 11 and generated user ID 17 match a pair of corresponding information for a single account 41, 42, 43, etc., which decision is based upon a response from the backup center BUC 40).

As per claim 37, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 35, wherein the details further comprise at least one of: a file type, a date created, a date transferred, and a volume (Ansari: column 35, lines 53-63: The backup file detail stores backup history details. Some of the attributes in the table include file id, backup exec id, folder id, file size, home storage file create time, home storage file modify time, PC file create time, PC file modify time, backup time, network file name, status, and error code).

As per claim 38, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 35, wherein the user device comprises a processor, an operating system, a non-volatile flash memory, and a wireless antenna for communicating with the remote computer (Kohiyama: Fig. 1 and [0071]-[0073]).

As per claim 39, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 35, wherein the user device receives authorization to upload or download files from the remote computer based on remote security rules (Kohiyama: [0160] STEP 151 transmits a communication to the backup center BUC 40 and inquires whether the set of irreversibly encrypted user-ID 17 and device ID 11, of FIG. 1, already exist in the storage of the backup center BUC 40 for an account. [0161] STEP 152 is a decisional STEP, where the processing is transferred to STEP 156 if there is no match between the user ID 17 and the device ID 11 with an already registered set of one of the accounts 41, 42, 43 etc of FIG. 1, and processing is transferred to STEP 153, if there is a match. [0162] STEP 156 reports an error to the user 30 when the account identified by the user ID 17 and the device ID 11 does not exist. [0164] STEP 153 is reached when the decision of STEP 152 is that the backup center database indexing set of encoded user ID 17 and device ID 11 transmitted to the backup center 40 is matched to an existing account, one of accounts 41, 42, 43, etc of FIG. 1. STEP 153 uses the user PIN 15 as an encryption key for encrypting, i.e. coding, the personal information 12 to obtain the encrypted information 14. [0165] STEP 154 transmits the encrypted information 14 to the backup center BUC 40, i.e., the user receives authorization to upload based on the user’s authentication information matching an existing account at the backup center or receives an error when the authentication information does not match an existing account at the backup center (remote security rules)).

As per claim 40, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 35, wherein the user device comprises a personal computer (Kohiyama: Fig. 1 and [0071]: Personal computer (PC)).

As per claim 41, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 35, wherein the user device comprises a mobile device (Kohiyama: Fig. 1 and [0071]: Personal Digital Assistant (PDA)).

As per claim 42, Kohiyama teaches:
A computer-implemented method for remote data access using a user device, comprising: 
receiving, by a remote computer, from a second user device an authentication request comprising a user device unique identifier and a software unique identifier, the user device unique identifier comprising a device serial number and the software unique identifier comprising a software license key, the software license key associated with a software stored on the second user device (Kohiyama: [0159]-[0160]: STEP 151 transmits a communication to the backup center BUC 40 and inquires whether the set of irreversibly encrypted user-ID 17 and device ID 11, of FIG. 1, already exist in the storage of the backup center BUC 40 for an account); 
determining, by the remote computer, whether the software license key is authorized for use with the second user device by determining a valid combination of the user device unique identifier and the software unique identifier (Kohiyama: [0081] The backup center 40 has a database or other storage that contains a plurality of separate account records, or more simply accounts, 41, 42, 43, etc. [0161]-[0164] STEP 153 is reached when the decision of STEP 152 is that the backup center database indexing set of encoded user ID 17 and device ID 11 transmitted to the backup center 40 is matched to an existing account, one of accounts 41, 42, 43, etc. of FIG. 1. Also, [0236]-[0239]), the remote computer comprising one or more security settings to associate the second user device with the software using a unique combination of the user device unique identifier and the software unique identifier (Kohiyama: [0081] The backup center 40 has a database or other storage that contains a plurality of separate account records, or more simply accounts, 41, 42, 43, etc. Normally, the accounts 41, 42, 43, etc. correspond respectively to a plurality of customers of the vicarious execution system, or more broadly customers of a backup or primary storage facility. Each account record has exemplary fields of user ID 17, device ID 11, coded information 14, and control information (411, 421, 431, etc.) as needed); 
upon determining that the software license key is authorized, transmitting, by the remote computer, to the second user device a validation message associated with the second user device (Kohiyama: [0181] STEP 162 determines if the device ID 11 and generated user ID 17 match a pair of corresponding information for a single account 41, 42, 43, etc., which decision is based upon a response from the backup center BUC 40. [0183] STEP 164 is reached when there is a match in step 162. [0161] STEP 152 is a decisional STEP…processing is transferred to STEP 153, if there is a match. [0164] STEP 153 is reached when the decision of STEP 152 is that the backup center database indexing set of encoded user ID 17 and device ID 11 transmitted to the backup center 40 is matched to an existing account, one of accounts 41, 42, 43, etc. of FIG. 1); 
transferring, by the remote computer, to the second user device a file, wherein the file was transferred from a first user device to the remote computer (Kohiyama: [0128] STEP 332, as seen in FIG. 6B, with respect to the third communication, downloads the coded/encrypted information 14 from the backup center BUC 40 to the secure device 10, in accordance with a command from the secure device 10 to the backup center 40 commanding such a download. Also, [0043], [0136]); 
Kohiyama teaches verifying a combination of user ID and device ID but does not teach: receiving, by a remote computer, from a second user device an authentication request comprising a user device unique identifier and a software unique identifier, the software unique identifier comprising a software license key, the software license key associated with a software stored on the second user device; determining, by the remote computer, whether the software license key is authorized for use with the second user device by determining a valid combination of the user device unique identifier and the software unique identifier, the remote computer comprising one or more security settings to associate the second user device with the software using a unique combination of the user device unique identifier and the software unique identifier; and storing, by the remote computer, a meta-data log with details of the file, which was transferred from the remote computer to the second user device, wherein the details comprise at least a name of the file. However, Takemura teaches:
receiving, by a remote computer, from a second user device an authentication request comprising a user device unique identifier and a software unique identifier, the software unique identifier comprising a software license key, the software license key associated with a software stored on the second user device (Takemura: [0006]: Another example is a device having an authentication server that activates a software application according to a specific license code sent from a terminal through the Internet. [0007]: when the authentication is executed by using an authentication server that is connected through the Internet, the license code of the software application and the serial number of the device in which the software application is installed are both verified in the authentication. It is inherent that the serial number of the device is also transmitted to the authentication server); 
determining, by the remote computer, whether the software license key is authorized for use with the second user device by determining a valid combination of the user device unique identifier and the software unique identifier, the remote computer comprising one or more security settings to associate the second user device with the software using a unique combination of the user device unique identifier and the software unique identifier (Takemura: [0008]: when the authentication is executed by using an authentication server that is connected through the Internet, the license code of the software application and the serial number of the device in which the software application is installed are both verified in the authentication; therefore, it is possible to effectively eliminate the illegal installation of a software application in another device (determining, by the server, whether the software license key is authorized for use with the user device). It was well known to one of ordinary skill in the art at the time of the invention that license code of the software application and the serial number of the device have to be stored in order to be authenticated by the authentication server);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teachings of Takemura in the invention of Kohiyama to include the above limitations. The motivation to do so would be to effectively eliminate the illegal installation of a software application in another device (Takemura: [0008]).
And, Ansari teaches:
storing, by the remote computer, a meta-data log with details of the file, which was transferred from the remote computer to the second user device, wherein the details comprise at least a name of the file (Ansari: column 35, line 65-column 36, line 10: A restore file detail table contains a history log of restores. When a file restore is executed, a new restore file detail is created to record its execution information. Some of the attributes in the table include file id, restore time, file size, backup exec id, status and error code).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teachings of Ansari in the invention of Kohiyama in view of Takemura to include the above limitations. The motivation to do so would be to provide managed offsite storage from endpoint devices in a secure and indestructible manner (Ansari: column 5, lines 32-35).

As per claim 43, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 42, wherein a user name and a password are authenticated by a software application executing on the second user device based on security rules stored on the remote computer and operable to authorize transfer of files to and from the remote computer (Kohiyama: [0040]: The authentication information may be entered on the user's secure device or other device and include a user authentication code, for example a PIN, and in a wide sense includes a character string and other possible code expressions that may be aggregated and not limited to merely numerical entries. The authentication information may be divided into plural parts, for example a user name and a password. [0041] The agent stores the user's personal information. This storage is preferably in encrypted form, with an encryption key. Unique user identification (user identifier) is generated by irreversible conversion from the encryption key in a secure device of the user. [0074]: according to the preferred exemplary embodiment, the authentication code provided by the user is a set of plural information, including for example, a user name and a user password (PIN), which together comprises a user PIN 15. [006]: In FIG. 1, the user ID generator 16 generates user ID 17 by irreversible encryption or conversion from the user PIN 15. [0082]: Between the user 30 and the secure device 10, the sole confirmation of user identity or authentication is the unique user PIN 15. Between the secure device 10 and the backup center 40 the sole confirmation of user identity or authentication is the pair of irreversibly encrypted unique user ID 17 and unique user secure device ID 11. [0181] STEP 162 determines if the device ID 11 and generated user ID 17 match a pair of corresponding information for a single account 41, 42, 43, etc., which decision is based upon a response from the backup center BUC 40).

As per claim 44, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 42, wherein the details further comprise at least one of: a file type, a date created, a date transferred, and a volume (Ansari: column 35, line 65-column 36, line 10: A restore file detail table contains a history log of restores. When a file restore is executed, a new restore file detail is created to record its execution information. Some of the attributes in the table include file id, restore time, file size, backup exec id, status and error code).

As per claim 45, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 42, wherein the second user device comprises a processor, an operating system, a non-volatile flash memory, and a wireless antenna for communicating with the remote computer (Kohiyama: Fig. 1 and [0071]-[0073]).

As per claim 46, Kohiyama in view of Takemura and Ansari teaches:
The computer-implemented method of claim 42, wherein the second user device receives authorization to upload or download files from the remote computer based on remote security rules (Kohiyama: [0124]-[0125]: STEP 331 provides an inquiry to the backup center 40, to inquire of the backup center 40 whether or not there already exists a user ID 17 corresponding to the user ID 17 generated by STEP 2023. [0126] STEP 133 determines, according to the response from the backup center in answering the inquiry of step 331, whether there is a match between the user ID 17 generated in STEP 2023 and sent to the backup center 40 in STEP 331 with a user ID 17 already existing in an account stored at the backup center 40. When there is no match, processing proceeds to STEP 134, and when there is a match, processing proceeds to STEP 332. [0128] STEP 332, as seen in FIG. 6B, with respect to the third communication, downloads the coded/encrypted information 14 from the backup center BUC 40 to the secure device 10, in accordance with a command from the secure device 10 to the backup center 40 commanding such a download, i.e., the user receives authorization to download based on the user’s authentication information matching an existing account at the backup center (remote security rules)).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438